Title: To Thomas Jefferson from Philip Mazzei, 15 November 1801
From: Mazzei, Philip
To: Jefferson, Thomas


Carmo., e Stimmo. Amico
15 9bre, 1801.
Il 28 del passato 7bre consegnai a Mr. Appleton un sacchettino, contenente dei noccioli di 4 qualità di Pesche, con un lettera cucitavi sopra e a Lei diretta, la quale non contenendo altro che la descrizione delle dette pesche, e ciò che riguarda La piantazione di quei noccioli, non ne mando copia, poichè sarebbe superflua senza i noccioli, e i noccioli non Le possono per venire senza la lettera, essendo cucita sul sacchettino che gli contiene.
Dopo quel tempo mi è per venuta una Lettera degli Amici N. & J. & R. Vanstaphorst d’Amsterdam, nella quale mi dicono: “Mr. John Barnes of Georgetown, Virginia, has remitted us for your account
‘f 1417:10 at 60 days sight, at the exchange of 40 Cts. per Guilder.’” Persuaso che questo denaro mi venga da Lei, e che Ella siasi degnato di darmene avviso, Le fo sapere che finora non ò avuto La sorta di ricever sue Lettere, dopo quella del 24 Aprile 1796, conforme Le significai in varie lettere, e più particularmente in quella del 6 xbre 1800. Non. Le posso esprimere quanto ciò mi rincresce. Spero che, quando ancora la moltiplicità dell’importantissime occupazioni pubbliche non Le permettessero scrivermi di proprio pugno, Ella si degnerebbe di darmi la sue nuove per terza mano, mettendovi la sua firma.
L’annesso foglio contiene, com’Ella vedrà, la 2da. copia della mia lettera del 2 Luglio, e l’aggiunta che feci alla prima copia il 30 dell’istesso mese, nella quale inclusi un’esemplare della traduzion toscana del suo discorso stampato alla macchia. Ora Le ne includo un’esemplare della 2da. edizione, della quale mi è riescito di correggerne le prove; e nella quale non trovo altro difetto che la mancanza d’un che alla p. 5, che ò messo nel margine.
Ma se fosse creduto più opportuno l’averci un’Incaricato d’affari, o Ministro, con credenziali alla varie Corti, onde poter trattare gli affari direttamente, più prontamente, e con maggior probabilità d’efficacia, gradirei molto d’esser’io quello per i seguenti motivi. Sarebbe cosa molto consolante ed onorevole per me la dimostrazione di non esser dimenticato nella mia Patria adottiva. Un annuo salario di £.200 sterline, aggiunto alla mia tenue entrata, sarebbe un buon aiuto per me, e sufficiente per esercitarne le funzioni decorosamente; il doppio non basterebbe forse ad un’altro; e non vi sarebbe gran probablità, (il tutto considerato) di ottenerne un meglior servizio.
Per ora non La tedierò di vantaggio; e pieno di stima e di gratitudine per la continuazione dei suoi buoni officii, mi confermo di vero cuore,
Suo, &c &c
 
Editors’ translation
Dear, esteemed Friend,
15 Nov. 1801
On the 28th of last September I handed Mr. Appleton a small bag containing pits of four varieties of peaches with a letter addressed to you sewn on it. As the letter contained only the description of the peaches and directions for planting the pits, I am sending no copy herewith, for it would serve no purpose without the pits, and you cannot have received the pits without at the same time receiving the letter sewn on the bag containing them.
Later I received a letter from our Amsterdam friends N. & J. & R. Van Staphorst informing me that “Mr. John Barnes of Georgetown, Virginia, has remitted us for your account 1417.10 florins at 60 days sight, at the exchange of 4 Cts. per Guilder.”
Since I am sure that the remittance comes from you and that you must have taken the trouble to so notify me, I will inform you that to date I have received no letter from you since the one dated April 24, 1796. I have so apprised you in several letters, especially in the one of December 6, 1800. I cannot tell you how much I regret the matter. I hope, however, that in case the many important duties of your office should prevent you from writing personally, you will be good enough to let me hear from you through a third person with only the signature in your own hand.
The enclosed paper contains, as you can see, the second copy of my letter of July 2 with the addition made on July 30. With the first copy I also enclosed a copy of my Tuscan translation of your inaugural address, printed clandestinely. Now I enclose a copy of the second edition, the proofs of which I was able to correct. The only error I find is the omission of a che on page five, which I have added on the margin.
However, should it be deemed more advisable to have a chargé d’affaires or a minister accredited to the various courts in order to negotiate directly, more expeditiously, and with greater probability of success, I would very much like to be it for the following reasons: it would be very comforting and honorable to me to have evidence that I have not been forgotten by my adoptive country; a yearly salary of £200 sterling added to my small income would be of great help to me and sufficient for me to fill the office decorously; double that amount would not perhaps be enough for someone else; and, all things considered, there would be no great likelihood that he would serve better.
Right now I shall trouble you no further. With great esteem and gratitude for your continued good offices, I again declare myself to be truly,
Yours, etc. etc.
